Exhibit 10.6

 

WATTS WATER TECHNOLOGIES, INC.

MANAGEMENT STOCK PURCHASE PLAN

 

Amended and Restated as of July 30, 2013

 

I.                                        INTRODUCTION

 

The purpose of the Watts Water Technologies, Inc. Management Stock Purchase Plan
(the “Plan”) is to provide equity incentive compensation to selected management
employees of Watts Water Technologies, Inc. (the “Company”) and its
subsidiaries.  Participants in the Plan may elect to receive restricted stock
units (“RSUs”) in lieu of all or a portion of their annual incentive bonus and,
in some circumstances, make after-tax contributions in exchange for RSUs.  Each
RSU represents the right to receive one share of the Company’s Class A Common
Stock (the “Stock”) upon the terms and conditions stated herein.  RSUs are
granted at a discount of 33% from the fair market value of the Stock on the
Valuation Date (as defined in Subsection IV(B) below).  Vested RSUs will be
settled in shares of Stock after a period of deferral selected by the
participant, or upon termination of employment, if earlier.

 

The Plan is intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the guidance promulgated thereunder
(“Section 409A”).  The Plan should be interpreted in a manner to comply with
Section 409A, including that all uses of the terms “termination of employment”
and “terminates his/her employment” shall mean a “separation from service”
within the meaning of Treasury Regulation 1.409A-1(h).  In addition, this Plan
is a “top hat plan” subject to certain provisions of the Employee Retirement
Income Security Act of 1974.

 

II.                                   ADMINISTRATION

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).  Each member of the Committee shall
be a “non-employee director” within the meaning of Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”).  The Committee
shall have

 

--------------------------------------------------------------------------------


 

complete discretion and authority with respect to the Plan and its application,
except as expressly limited herein.  Determinations by the Committee shall be
final and binding on all parties with respect to all matters relating to the
Plan.

 

III.                              ELIGIBILITY

 

Management employees of the Company and its subsidiaries as designated by the
Committee shall be eligible to participate in the Plan.

 

IV.                               PARTICIPATION

 

A.                                    Restricted Stock Units.  Participation in
the Plan shall be based on the award of RSUs.  Each RSU awarded to a participant
shall be credited to a bookkeeping account established and maintained for that
participant.

 

B.                                    Valuation of RSUs; Fair Market Value of
Stock.  The value of each RSU, for purposes of the Plan, shall be determined as
follows:  The “Cost” of each RSU shall be equal to 67% of the fair market value
of the Stock on the relevant Valuation Date.  The “Valuation Date” for each year
is the date that is the third business day after the date that the Company
releases its year-end earnings to the public.  The “Value” of each RSU shall be
equal to its Cost plus simple interest per annum on such amount at the one-year
U.S. Treasury Bill rate (as published in The Wall Street Journal) in effect on
the Valuation Date and each anniversary thereof.  For all purposes of the Plan,
the “fair market value of the Stock” on any given date shall mean the last
reported sale price at which Stock is traded on such date or, if no Stock is
traded on such date, the most recent date on which Stock was traded, as
reflected on the New York Stock Exchange.

 

C.                                    Election to Participate.  Each year, each
participant may elect to receive an award of RSUs under the Plan in lieu of any
bonus payable for a subsequent calendar year by completing a Bonus Deferral and
RSU Subscription Agreement (“Subscription Agreement”).  The Subscription
Agreement shall provide that the participant elects to receive RSUs in lieu of a
specified portion of any annual incentive bonus to be earned in the following
calendar year.  Such portion may be expressed as either (1) a specified

 

2

--------------------------------------------------------------------------------


 

percentage of the participant’s actual bonus amount; (2) the lesser of a
specified percentage or a specified dollar amount of the participant’s actual
bonus amount; or (3) a specified dollar amount up to 100% of the participant’s
targeted maximum bonus.  Any dollar amount specified must be at least $1,000;
and any percentage specified must be at least 10% and not more than 100%. 
Amounts specified pursuant to methods (1) and (2) are entirely contingent on the
amount of bonus actually awarded.  Where the participant specifies a fixed
dollar amount pursuant to method (3), however, the Subscription Agreement shall
provide that, if the specified dollar amount exceeds the actual bonus amount
awarded, the participant undertakes to pay the excess, in cash or by check, to
the Company within five days after the date the participant receives notice of
the bonus amount.  If a management employee first commences employment with the
Company after January 1 of a calendar year, such individual shall be permitted
to elect to receive an award of RSUs under the Plan in lieu of any annual
incentive bonus (or portion thereof, as permitted under this Subsection IV.(C))
for that first calendar year of eligibility by completing a Subscription
Agreement and filing it with the Company no later than 30 days after such
employee is first designated as eligible to participate in the Plan.  With
respect to such first calendar year of eligibility, an election to participate
in the Plan shall apply only to the portion of the annual incentive bonus or
targeted maximum which is attributable to earnings for service performed after
the election is made.

 

D.                                    Deferral Beyond Vesting Period.  Each
Subscription Agreement shall specify a deferral period, beyond the three -year
vesting period, for the RSUs to which it pertains.  The deferral period shall be
expressed as a number of whole years, not less than three, beginning on the
Valuation Date.  Subscription Agreements must be received by the Company no
later than December 31 of the year prior to the year in which the bonus amount
will be earned; provided, however, that if a management employee first commences
employment with the Company after January 1 of a calendar year, the Company must
receive such employee’s Subscription Agreement for that calendar year

 

3

--------------------------------------------------------------------------------


 

no later than 30 days after the employee is designated as eligible to
participate in the Plan.  Notwithstanding the foregoing, to the extent that any
bonus deferred hereunder constitutes “performance-based compensation” within the
meaning of Section 409A, Subscription Agreements with respect to such
compensation must be received by the Company no later than six months before the
end of the so-called performance period to which such bonus relates.

 

E.                                     Changes to Deferral Period before
December 31, 2005.  At any time before December 31, 2005, a participant may
change the deferral period specified in a Subscription Agreement that was in
effect prior to December 31, 2005.

 

F.                                      Changes to Deferral Period after
January 1, 2006.  Effective January 1, 2006, a participant may change the
deferral period specified in a Subscription Agreement to extend the deferral
period, provided, however, that any such change must be made at least 12 months
before the original distribution date.  Any such change shall not become
effective for 12 months after it is made.  In addition, any such change must
extend the deferral period for a minimum of five additional years from the
original distribution date.  Participants are not permitted to change a deferral
to reduce the length of a deferral period.

 

G.                                    Award of RSUs.  On each annual Valuation
Date, the Company shall award RSUs to each participant as follows:  Each
participant’s account shall be credited with a whole number of RSUs determined
by dividing the amount (expressed in dollars) that is determined under his or
her Subscription Agreement by the Cost of each RSU awarded on such date.  No
fractional RSU will be credited and the amount equivalent in value to the
fractional RSU will be paid out to the participant currently in cash.

 

V.                                    VESTING AND SETTLEMENT OF RSUs

 

A.                                    Vesting.  Unless otherwise provided below
by the Committee, a participant shall become vested in the RSUs that are awarded
in a year over a three-year vesting period in which one-third of the RSUs shall
vest on each anniversary of the

 

4

--------------------------------------------------------------------------------


 

Valuation Date on which the RSUs were awarded as long as the participant remains
employed by the Company or a subsidiary on each such anniversary date.  In lieu
of the foregoing vesting, the Committee, in its sole discretion, may designate
in the Subscription Agreement that a participant shall vest in all of the RSUs
that are awarded in a year on the third anniversary of the Valuation Date
provided, that the participant remains continuously employed by the Company or a
subsidiary through such anniversary date.

 

B.                                    Settlement After Vesting.  With respect to
each vested RSU, the Company shall issue to the participant one share of Stock
within 30 days after the earliest of: (i) the end of the deferral period
specified in the participant’s Subscription Agreement pertaining to such RSU;
(ii) the date of the participant’s termination of employment with the Company
and its subsidiaries; (iii) the date of the participant’s death; or (iv) the
date the participant becomes Disabled (as defined below).

 

For purposes of this Plan, a participant shall be “Disabled” if the participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the participant’s employer.

 

C.                                    Settlement Prior to Vesting.  If a
participant terminates his/her employment with the Company, the participant’s
nonvested RSUs shall be canceled and he or she shall receive a cash payment
equal to the lesser of (a) the Value of such RSUs

 

5

--------------------------------------------------------------------------------


 

or (b) an amount equal to the number of such RSUs multiplied by the fair market
value of the Stock on the date of the participant’s termination of employment.

 

D.                                    Committee’s Discretion.  The Committee
shall have complete discretion to determine the circumstances of a participant’s
termination of employment, including whether the same is a result of Disability,
and the Committee’s determination shall be final and binding on all parties and
not subject to review or challenge by any participant or other person.  Except
as otherwise provided in Subsection VIII.(C) hereof, in no event may the
Committee apply its discretion to accelerate the time or schedule of any payment
made under the Plan.

 

E.                                     Waiting Period Applicable to Officers. 
Notwithstanding the provisions of Subsections V.(B) and V.(C) above, any
participant who is a “key employee” within the meaning of Section 416(i) of the
Code (which generally includes any officers of the Company) may not receive any
payment or settlement with respect to his/her RSUs in connection with his/her
termination of employment until the expiration of a six month waiting period
following such termination of employment.  This waiting period does not apply to
the termination of an officer’s employment as a result of the officer’s death or
Disability (as defined in Subsection V.(B) above).

 

VI.                               DIVIDEND EQUIVALENT AMOUNTS

 

Whenever dividends (other than dividends payable only in shares of Stock) are
paid with respect to Stock, each participant shall be paid an amount in cash
equal to the number of his or her vested RSUs multiplied by the dividend value
per share.  In addition, each participant’s account shall be credited with an
amount equal to the number of such participant’s nonvested RSUs multiplied by
the dividend value per share.  Amounts credited with respect to each nonvested
RSU shall be paid, without interest, on the date the participant becomes vested
in such RSU, or when the participant receives payment of his or her nonvested
RSUs pursuant to Subsection V.(C).

 

6

--------------------------------------------------------------------------------


 

VII.                          DESIGNATION OF BENEFICIARY

 

A participant may designate one or more beneficiaries to receive payments or
shares of Stock in the event of his/her death.  A designation of beneficiary may
apply to a specified percentage or a participant’s entire interest in the Plan. 
Such designation, or any change therein, must be in writing and shall be
effective upon receipt by the Company.  If there is no effective designation of
beneficiary, or if no beneficiary survives the participant, the participant’s
estate shall be deemed to be the beneficiary.

 

VIII.                     SHARES ISSUABLE; MAXIMUM NUMBER OF RSUs; ADJUSTMENTS;
CHANGE IN CONTROL

 

A.                                    Shares Issuable.  The aggregate maximum
number of shares of Stock reserved and available for issuance under the Plan
shall be 2,000,000.  For purposes of this limitation, the shares of Stock
underlying any RSUs that are canceled shall be added back to the shares of Stock
available for issuance under the Plan.  Shares subject to the Plan are
authorized but unissued shares or shares that were once issued and subsequently
re-acquired by the Company.

 

B.                                    Adjustments.  In the event of a stock
dividend, stock split or similar change in capitalization affecting the Stock,
the Committee shall make appropriate adjustments in (i) the number and kind of
shares of Stock or securities with respect to which RSUs shall thereafter be
granted, (ii) the number and kind of shares remaining subject to outstanding
RSUs; (iii) the number of RSUs credited to each participant’s account; and
(iv) the method of determining the value of RSUs.

 

C.                                    Change in Control.  In the event of any
proposed merger, consolidation, sale, dissolution or liquidation of the Company,
all non-vested RSUs shall become fully vested upon the effective date of such
merger, consolidation, sale, dissolution or liquidation and the Committee in its
sole discretion may, as to any outstanding RSUs, make such substitution or
adjustment in the aggregate number of shares reserved for issuance under the
Plan and the number of shares subject to such RSUs as it may

 

7

--------------------------------------------------------------------------------


 

determine on an equitable basis and as may be permitted by the terms of such
transaction, or terminate such RSUs upon such terms and conditions as it shall
provide.  In the event that any such merger, consolidation, sale, dissolution or
liquidation of the Company constitutes a “change in control event” for purposes
of Section 409A, the Committee may terminate the Plan and make payment with
respect to each RSU (taking into account any adjustment provided for herein),
provided that such payment is made within 12 months of such change in control
event.

 

IX.                              AMENDMENT OR TERMINATION OF PLAN

 

The Company reserves the right to amend or terminate the Plan at any time, by
action of its Board of Directors, provided that no such action shall adversely
affect a participant’s rights under the Plan with respect to RSUs awarded and
vested before the date of such action, and provided, further, that Plan
amendments shall be subject to approval by the Company’s shareholders to the
extent required by the Act to ensure that awards are exempt under Rule 16b-3
promulgated under the Act or as otherwise required by applicable law, including
the relevant listing requirements of the New York Stock Exchange.

 

X.                                   MISCELLANEOUS PROVISIONS

 

A.                                    No Distribution; Compliance with Legal
Requirements.  The Committee may require each person acquiring shares of Stock
under the Plan to represent to and agree with the Company in writing that such
person is acquiring the shares without a view to distribution thereof.  No
shares of Stock shall be issued until all applicable securities laws and other
legal and stock exchange requirements have been satisfied.  The Committee may
require the placing of such stop-orders and restrictive legends on certificates
for Stock as it deems appropriate.

 

B.                                    Withholding.  Participation in the Plan is
subject to any required tax withholding on wages or other income of the
participant in connection with the Plan.  Each participant agrees, by entering
the Plan, that the Company shall have the right to

 

8

--------------------------------------------------------------------------------


 

deduct any such taxes by withholding shares of Stock otherwise issuable to him
under the Plan with an aggregate fair market value (as of the date the
withholding is effected) that would satisfy the minimum required tax withholding
obligation.

 

C.                                    Notices; Delivery of Stock Certificates. 
Any notice required or permitted to be given by the Company or the Committee
pursuant to the Plan shall be deemed given when personally delivered or
deposited in the United States mail, registered or certified, postage prepaid,
addressed to the participant at the last address shown for the participant on
the records of the Company.  Delivery of stock certificates to persons entitled
to receive them under the Plan shall be deemed effected for all purposes when
the Company or a share transfer agent of the Company shall have deposited such
certificates in the United States mail, addressed to such person at his/her last
known address on file with the Company.

 

D.                                    Nontransferability of Rights.  During a
participant’s lifetime, any payment or issuance of shares under the Plan shall
be made only to him/her.  No RSU or other interest under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt by a participant or any
beneficiary under the Plan to do so shall be void.  No interest under the Plan
shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of a participant or beneficiary entitled
thereto.

 

E.                                     Company’s Obligations to Be Unfunded and
Unsecured.  The Plan shall at all times be entirely unfunded, and no provision
shall at any time be made with respect to segregating assets of the Company
(including Stock) for payment of any amounts or issuance of any shares of Stock
hereunder.  No participant or other person shall have any interest in any
particular assets of the Company (including Stock) by reason of the right to
receive payment under the Plan, and any participant or other person shall have
only the rights of a general unsecured creditor of the Company with respect to
any rights under the Plan.

 

9

--------------------------------------------------------------------------------


 

F.                                      Forfeiture and Claw-Back Provisions. 
Notwithstanding anything contained in the Plan to the contrary, all RSUs awarded
under this agreement, and any shares of Class A Common Stock issued upon
settlement of RSUs hereunder, shall be subject to forfeiture or repayment
pursuant to the terms of the Company’s Compensation Recovery Policy as in effect
from time to time, including any amendments necessary for compliance with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

G.                                    Governing Law.  The terms of the Plan
shall be governed, construed, administered and regulated in accordance with the
laws of the Commonwealth of Massachusetts.  In the event any provision of this
Plan shall be determined to be illegal or invalid for any reason, the other
provisions shall continue in full force and effect as if such illegal or invalid
provision had never been included herein.

 

H.                                   Effective Date of Plan.  The Plan became
effective as of October 17, 1995, upon approval by the holders of a majority of
the shares of the Company’s Class A Common Stock and Class B Common Stock,
voting as a single class, present or represented and entitled to vote at a
meeting of the shareholders.

 

10

--------------------------------------------------------------------------------